 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Jonathan Smith-Cousins,                             Case No.: 18-cv-2266-AJB-BLM
12                                      Plaintiff,
                                                         ORDER:
13   v.                                                  (1) DENYING PLAINTIFF’S
     Studio 15, et al.,                                  MOTION TO PROCEED IN FORMA
14
                                                         PAUPERIS, (Doc. No. 3);
15                                  Defendants.
                                                         (2) DISMISSING HIS COMPLAINT
16
                                                         WITH LEAVE TO AMEND, (Doc. No.
17                                                       1); and
18
                                                         (3) DENYING AS MOOT HIS
19                                                       REQUEST FOR APPOINTED
                                                         COUNSEL (Doc. No. 2).
20
21         The    Court   reviews   plaintiff   Jonathan      Smith-Cousins’   complaint   under
22   28 U.S.C. § 1915(e). This review is required when a plaintiff files a motion to proceed in
23   forma pauperis (Doc. No. 3.) Under this mandatory screening, the Court finds that
24   plaintiff’s complaint fails to state a claim against the defendants. Thus, the Court DENIES
25   his motion to proceed IFP without prejudice and DISMISSES his complaint with leave to
26   amend. (Doc. Nos. 1, 3.) The Court also DENIES his motion to appoint counsel as moot.
27   (Doc. No. 2.)
28
                                                     1

                                                                                18-cv-2266-AJB-BLM
 1                       I.     SCREENING UNDER 28 U.S.C. § 1915(e)
 2         A.     Legal Standards
 3         Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
 4   on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1122,
 5   1127 (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous, malicious,
 6   failing to state a claim upon which relief may be granted, or seeking monetary relief from
 7   a defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
 8   F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting 28 U.S.C. § 1915(e)(2)(B) is “not limited
 9   to prisoners”); Lopez, 203 F.3d at 1127 (“[§] 1915(e) not only permits but requires a district
10   court to dismiss an [IFP] complaint that fails to state a claim”). Accordingly, the Court
11   “may dismiss as frivolous complaints reciting bare legal conclusions with no suggestion of
12   supporting facts. . . .” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984) (internal
13   quotation omitted). “[A] complaint must contain sufficient factual matter, accepted as true,
14   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
15   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A complaint
16   is facially plausible when the facts alleged allow “the court to draw the reasonable inference
17   that the defendant is liable for the misconduct alleged.” Id.
18         B.     Background
19         Plaintiff’s complaint is admittedly difficult to read, but the Court will do its best in
20   interpreting his complaint. (See Doc. No. 1.) Plaintiff brings claims against Studio 15 and
21   a host of individuals, as well as Cox Cable, for alleged civil rights violations arising under
22   42 U.S.C. § 1983.
23         Plaintiff states that the individually named defendants are employed by Studio 15,
24   an apartment building located in San Diego. (Id. at 2–5.) He alleges a “Cesal Doe” works
25
26
27
28
                                                     2

                                                                                    18-cv-2266-AJB-BLM
 1   for Studio 15 as office staff and gave “authority to the Luccil 1 family to take away
 2   [plaintiff’s] right to access [his] apt # 130 & 338.” (Id. at 3.) He also alleges that Sharon
 3   Doe, employed by Studio 15, “support[ed] the Luccil family in apt. #732 to take away
 4   [plaintiff’s] rights to freedom of religion [and] freedom from cruel and unusual
 5   punishment.” (Id.) Plaintiff alleges that John Doe, employed by Studio 15, interfered with
 6   plaintiff’s “rights to have a clean apt . . . [unintelligible] . . . .” (Id.) Finally, Plaintiff alleges
 7   that Diane Doe, employed by Studio 15, “violated [plaintiff’s] rights by supporting the
 8   Luccil family white hate group that try [sic] to take over Studio 15.” (Id.) Diane also failed
 9   to “fix the apt . . . [unintelligible] . . . turn off the hot water no bed, no AC, no stove.” (Id.)
10          Plaintiff alleges he was “in [the] ICU, CCU, medical ward, [was] give[n] a 1%
11   chance to live, [is] a[n] old man,” and lives on social security. (Id. at 4.) He states he pays
12   his rent through the use of Section 8 housing vouchers, but is being called “all kind[s] of
13   names,” is having his “freedom to be a ‘man’” taken away, and that defendants are “trying
14   to bring me into their sex games of raping” someone. (Id.) He claims defendants’ are
15   infringing on his freedom to associate, freedom of religion, and freedom of speech. (Id.)
16   Plaintiff’s allegations under his second count are unintelligible. He alleges, from what the
17   Court can read, that the Luccil and the other defendants caused him some trouble, he uses
18   the phrase “cruel punishment,” but the Court cannot discern what specifically defendants
19   did to violate any constitutional right. (Id. at 7.) Under count three, plaintiff alleges that
20   Luccil “targeted the elderly people living in the apt bldg. for [unintelligible] sex game . . .
21   .” (Id. at 8.)
22          C.        Discussion
23          To allege violations under 42 U.S.C. § 1983, a plaintiff must show that (1) someone
24   acting under color of law (2) deprived them of their constitutional rights. Ordinarily, private
25
26
27
     1
      The Court is unsure of the correct spelling of this defendant’s name. The Docket refers to
     a “Crama Luccil,” although at other places it appears to be spelled “Lucce,” (Doc. No. 1 at
28   3), or “Lucci,” (Id. at 7). For continuity, the Court will refer to this party as “Luccil.”
                                                        3

                                                                                         18-cv-2266-AJB-BLM
 1   actors cannot be liable in § 1983 cases because the ‘under color of law’ requirement applies
 2   only to public officials or others ‘clothed with the authority of state law.’” Borecki v.
 3   Safeguard Sec. & Communications, Inc., No. CV–11–1983–PHX–GMS, 2012 WL
 4   1343952, at *1 (D. Ariz. Apr. 18, 2012) (quoting West v. Atkins, 487 U.S. 42, 49 (1988)
 5   (internal quotation omitted)). “Private actors may meet the state action requirement,
 6   however, when they are ‘jointly engaged with state officials in the challenged action.’” Id.
 7   (quoting Dennis v. Sparks, 449 U.S. 24, 27–28 (1980) (holding that a party who bribed a
 8   judge was acting under color of state law because the outcome of the hearing was “the
 9   product of a corrupt conspiracy” between the party and the judge)).
10         Here, plaintiff has failed to show how Studio 15, Luccil, or any of the other named
11   defendants were acting as if they were jointly engaged with state officials. Plaintiff also
12   cannot show how the private parties here were engaged in state action. See, e.g., Brunette
13   v. Humane Society of Ventura County, 294 F.3d 1205, 1209 (9th Cir. 2002) (“Section 1983
14   liability extends to a private party where the private party engaged in state action under
15   color of law and thereby deprived a plaintiff of some right, privilege, or immunity protected
16   by the Constitution or the laws of the United States”). Because plaintiff’s complaint fails
17   the first hurdle, the Court DISMISSES his complaint without prejudice.
18                                  II.    LEAVE TO AMEND
19         Federal Rule of Civil Procedure 15 mandates that leave to amend is to “be freely
20   given when justice so requires.” “This policy is to be applied with extreme liberality.”
21   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quotation
22   omitted). The Court GRANTS plaintiff leave to amend his complaint. However, the Court
23   strongly urges plaintiff to clearly allege his amended complaint, as his complaint was very
24   difficult to read. Plaintiff should focus on establishing how each defendant was acting
25   under the color of state law when they allegedly violated his constitutional rights and how
26   each defendant did so.
27   ///
28   ///
                                                   4

                                                                                 18-cv-2266-AJB-BLM
 1                                 III.   CONCLUSION
 2        The Court DENIES plaintiff’s IFP motion, (Doc. No. 3), and DISMISSES his case
 3   with leave to amend. Plaintiff must submit both (1) his amended complaint and (2) a
 4   renewed IFP motion by October 31, 2018. Accordingly, plaintiff’s request to appoint
 5   counsel is DENIED as moot. (Doc. No. 2.)
 6        IT IS SO ORDERED.
 7
 8   Dated: October 9, 2018

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                5

                                                                        18-cv-2266-AJB-BLM
